Citation Nr: 1826522	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a Board videoconference hearing in November 2017.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection for bilateral hearing loss and tinnitus is warranted.  He contends that the conditions are due to noise exposure during active service.

The appellant was provided a VA examination in July 2011.  A review of the examination report reveals diagnoses of left ear hearing loss and tinnitus.  The Veteran did not meet the criteria for right ear hearing loss at that time.  See 38 C.F.R. § 3.385.  

The examiner concluded that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of in-service noise exposure.  In so finding, the examiner noted that the Veteran reported the onset of hearing difficulties approximately 25 years prior to the examination, which was 15 years after military service.  Additionally, the Veteran has a history of noise exposure following military service.  Regarding tinnitus, the examiner noted that the Veteran reported the onset of tinnitus 25 years ago, which again was about 15 years after military service.  Further, records are silent for complaints of tinnitus during military service.  The examiner indicated that her opinion was based on the Veteran's report of the onset of hearing issues, which does not suggest a locus between military noise exposure and hearing loss/tinnitus, which are both known to occur immediately for exposure to injurious noise.

Notwithstanding, in testimony provided during the Board hearing, the appellant and his representative provided testimony regarding delayed onset hearing loss.  Following the Board hearing, the appellant submitted an article to support his contention.

The Board observes that delayed onset hearing loss has not been addressed by the VA examiner.  Thus, remand for an additional medical opinion is required. 

The Board acknowledges that in December 2017, the appellant provided private treatment records noting a diagnosis of bilateral hearing loss.  The private physician concluded that the appellant's hearing loss disability is secondary to acoustic trauma during military service.  However, he did not provide a rationale to support his finding.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Therefore, the Board finds that the private medical opinion is inadequate

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus were incurred in service or are otherwise causally related to his active service or any incident therein?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinion, the examiner must discuss the appellant's reports regarding delayed onset hearing loss and the article to support his contention.  

Additionally, the examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing loss disability. 

The examiner is advised that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

2.  After the action above has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



